DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on March 1,  is acknowledged.  The traversal is on the ground(s) that that th This is not found persuasive because according to 37 CFR 1.475(b),  an international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
The instant application contains three inventions in the apparatus category and the independent claims were taught by prior art as shown in the Requirement for Restriction/Election therefore does not comply with 37 CFR 1.475.  Therefore the Applicant’s argument is moot.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-13 are pending, claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 1, .
Claims 1-9 are currently under consideration for patentability under 37 CFR 1.104.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-169504, filed on August 31, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2018 and
1/24/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Matsumoto (U.S. 6260994) (as stated on the IDS).
Regarding claim 1, Matsumoto teaches endoscope light source device (figure 2A)  comprising:  a solid-state light emitting element (16) configured to emit light from a light emitting surface thereof (the light emitting element shown in Fig. 2A has a case on it which is a light emitting surface), and a cover member (combination of 19 and 20) that covers the solid-state light emitting element (16) such that the cover member is spaced apart from the light emitting surface, wherein the cover member includes a reflective surface (19 and 19S) (Col. 3 lines 43 and 44) configured to reflect the light emitted from the light emitting surface, and an opening (20) configured to emit some of the light emitted from the light emitting surface and some of the reflected light reflected by the reflective surface.
Regarding claim 3, Matsumoto teaches a cover member having a hollow dome shape (Fig. 5B).  
Regarding claim 4, Matsumoto teaches a cover member (Fig. 2A) including a light-transmitting substrate (20) configured to allow the light emitted from the light emitting surface to pass through, wherein the reflective surface (19 and 19S) is a region of a surface of the light-transmitting substrate where a reflective film configured to 
Regarding claim 5, Matsumoto teaches convex lens disposed in the opening.  Matsumoto teaches a convex lens as a focusing lens (20) which consists of a convex lens and this lens is disposed in the opening between the reflective surface (Fig 3A)(19 and 19S).  
Regarding claim 6, Matsumoto teaches a cover member (19 and 20) which includes a plano-convex lens (Fig. 5B item 48) disposed so that the flat surface thereof is opposite the light emitting surface (case of 16), wherein the reflective surface is a region of a convex surface of the plano-convex lens where a reflective film is formed, and wherein the opening is a region of the convex surface where the reflective film is not formed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Dunki-Jacobs (US 7442167).
Regarding claim 2, Matsumoto teaches all of the elements of claim 1.  Matsumoto does not teach that the area of the opening is smaller than the area of the light emitting surface.  
However, Dunki-Jacobs teaches a semiconductor light source device (224) consisting of a light source (244a and 244b) with a cover member (240a) where the area of the opening is smaller than the area of the light emitting surface (Fig. 11 and Fig. 12).  It would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, to substitute the cover member (19 and 20) disclosed by Matsumoto with the cover member disclosed by Dunki-Jacobs.  One would be motivated to make this modification to have a conveniently packaged video scope for use in medical surgical procedures (Col. 2 lines 28-33).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Ramot (U.S. 20080166678).
Regarding claim 7, Matsumoto teaches all of the elements of claim 1.  Matusmoto also teaches a cover member (19 and 20), disposed to cover the solid state emitting element.  Matsumoto does not teach protective member to protect the light emitting surface that allows for the light to pass through.
However, Ramot teaches a lens (34) which can protect the light source (para 114).  It would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, to substitute the lens disclosed by Matsumoto for the lens disclosed by Ramot.  One would be motivated to make this substitution so the lens can protect the light source and affect the dispersal of light radiation from the source (para 114).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Benaron (U.S. 20030191379).
Regarding claim 8, Matsumoto teaches all of the elements of claim 1.  Matsumoto does not teach a phosphor disposed between the light emitting surface and the reflective surface and configured to absorb some of the light emitted from the light emitting surface and emit fluorescent light.
However, Benaron teaches similar device with a phosphor coated LED (para 48), and a lens (107).  It would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, to coat the solid-state light emitting element (16) disclosed by Matsumoto with phosphor.  One would be motivated to make this change to have a high net efficient delivery of light to the tissue sample (Abstract). 
Regarding claim 9, Benaron teaches an LED where phosphor is disposed on the light emitting surface as disclosed in the preceding claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL ROTH whose telephone number is (571)272-4481.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.M.R./           Examiner, Art Unit 3795                                                                                                                                                                                             

/ALEXANDRA L NEWTON/           Primary Examiner, Art Unit 3795